Case 2:19-cv-06906-VAP-GJS Document 16 Filed 09/04/19 Page 1 of 2 Page ID #:78



 1
     Nancy E. Wolff, Esq., No. 133334
     Scott J. Sholder (pro hac vice pending)
 2   COWAN, DEBAETS, ABRAHAMS,
 3   & SHEPPARD LLP
     9595 Wilshire Boulevard, Suite 900
 4   Beverly Hills, CA 90212
 5   Telephone: (310) 492-4392
     Telefax: (310) 492-4394
 6   nwolff@cdas.com
 7   ssholder@cdas.com

 8   Attorneys for Plaintiff
 9   TEAMLAB INC.

10                         UNITED STATES DISTRICT COURT
11                       CENTRAL DISTRICT OF CALIFORNIA
12

13   TEAMLAB INC., a Japanese corporation,         Case No.: 2:19-cv-06906-VAP-GJS
14
                     Plaintiff,
15                                                 PROOF OF SERVICE
16   vs.
17   MUSEUM OF DREAM SPACE, LLC, a
18   California limited liability company, and
     DAHOOO AMERICAN
19   CORPORATION, an Illinois corporation,
20
                     Defendants.
21

22         I am counsel for plaintiff TEAMLAB INC. in the above-captioned case. I am
23   admitted to practice in the United States District Court for the Central District of
24   California. I am over 18 years of age. On August 26, 2019, pursuant to Fed. R. Civ.
25   P. 4(h)(1)(B) and 5(b)(1) and an agreement between the parties, my office served
26   true and correct copies of the SUMMONS and COMPLAINT (Dkt. Nos. 6, 9, 10) in
27   this case on defendants MUSEUM OF DREAM SPACE, LLC and DAHOOO
28
                                               1
                                      PROOF OF SERVICE
Case 2:19-cv-06906-VAP-GJS Document 16 Filed 09/04/19 Page 2 of 2 Page ID #:79



 1   AMERICAN         CORPORATION      (collectively,   “Defendants”)   via   e-mail   to
 2   Defendants’ counsel, John M. Griem, Jr. (griem@clm.com), Nicholas W. Tapert
 3   (tapert@clm.com), and Pang Zhang-Whitaker (zhang@clm.com) of Carter Ledyard
 4   & Milburn LLP. Defendants’ counsel accepted and consented to service on behalf
 5   of Defendants pursuant to an agreement to extend time for Defendants to respond to
 6   the Complaint.
 7

 8
         Dated: September 4, 2019             COWAN DEBAETS ABRAHAMS
                                              & SHEPPARD, LLP
 9

10                                            By: /s/Nancy E. Wolff
                                                  Nancy E. Wolff, Esq.
11

12                                            Attorneys for Plaintiff TeamLab Inc.

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                          2
                                     PROOF OF SERVICE
